Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 1 of 17



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative    CASE NO.: 9:18-cv-80176-BB
   of the Estate of David Kleiman, and W&K Info
   Defense
   Research, LLC

         Plaintiffs,

   v.

   CRAIG WRIGHT

         Defendant.

   PLAINTIFFS’ MEMORANDUM CHALLENGING CRAIG’S PRIVILEGE
                       DESIGNATIONS




                                              1
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 2 of 17




                                                     Table of Contents
  I.        NO PRIVILEGE EXISTS FOR CRAIG’S DISSOLVED COMPANIES ....................... 4
       A.     THE LAW IS CLEAR THAT A COMPANY’S PRIVILEGE DIES WITH IT ......................................... 4
       B.     CRAIG INVOKES NON-EXISTENT PRIVILEGES ON BEHALF OF NON-EXISTENT COMPANIES. 5
  II. CRAIG CANNOT CLAIM OR WAIVE PRIVILEGE FOR THE ONLY THREE
  COMPANIES THAT STILL EXIST .......................................................................................... 8
       A.     THERE IS A HIGHER BURDEN OF PROOF TO CLAIM A CORPORATE PRIVILEGE ......................... 8
              1. The privilege has to be “claimed” ................................................................................ 9
              2. Only A Company’s Control Group Can Claim Its Privilege ...................................... 10
  III. DISSOLUTION AND LACK OF CONTROL ASIDE, MANY OTHER ISSUES
  PERVADE CRAIG’S PRIVILEGE LOG AND DEMONSTRATE DOCUMENTS
  SHOULD BE PRODUCED........................................................................................................ 12
       A.  COMMUNICATIONS THAT DO NOT INCLUDE CRAIG ............................................................. 13
       B.  NO ATTORNEY INVOLVEMENT IDENTIFIED ......................................................................... 13
       C.  NON-ATTORNEY EMPLOYEES INCLUDED IN THE COMMUNICATIONS ..... ERROR! BOOKMARK
       NOT DEFINED.
       D. PRESENCE OF THIRD PARTIES ............................................................................................. 14
       E. INSUFFICIENT DETAIL FOR JOINT DEFENSE PRIVILEGE ........................................................ 15
       F. COMMUNICATION NOT FOR PURPOSES OF LEGAL ADVICE ................................................... 15
  IV. REQUEST FOR RELIEF .................................................................................................. 16




                                                                   2
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 3 of 17



         To say that discovery in this case has been challenging would be a dramatic

  understatement. An adversary who submits false declarations, offers contradictory perjurious

  testimony under oath, and submits false documents that even his own counsel are forced to

  disavow, severely hinders the ability to seek the truth. Unfortunately, this pattern of obfuscation is

  now being continued through sweeping assertions of attorney-client, work-product and (recently)

  joint defense privileges.

         Defendant has asserted privilege over 11,000 documents. That number continues to grow,

  with 2,100 documents added just last week. But the sheer number of privilege assertions is only

  part of the problem. The vague descriptions of what is being withheld makes any meaningful

  analysis on a document by document basis impossible. But most troubling is the web of companies

  Defendant has used to shield what will likely end up being tens of thousands of documents. In fact,

  as demonstrated below, Defendant embraces these companies as vehicles to hide documents while

  at the same time disavowing any control over those companies when it suits his interest.

         On his privilege log, Craig does not expressly state he is claiming privilege on behalf of

  any companies (perhaps because he realizes he has no authority make such an assertion).

  Nevertheless, it is apparent that he has withheld the documents of over a dozen companies. But,

  when asked questions about these companies or to produce documents from them, Defendant

  claims to lack basic information about the companies, or the ability to access the companies’

  documents. Defendant cannot use these entities as both a sword (assertion of privileges) and a

  shield (claiming to not be able to access company documents).

         More fundamentally, almost all of the companies Defendant is using as a tool to assert

  “privileges,” no longer exist. As set forth below, any privilege these companies may have once

  had, does not survive their dissolution.




                                                    3
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 4 of 17



 I.   No privilege exists for dissolved companies

      A. The law is clear that a company’s privilege dies with it

         “It is well settled that at common law and in the federal jurisdiction a corporation which

  has been dissolved is as if it did not exist, and the result of the dissolution cannot be distinguished

  from the death of [a] natural person in its effect.” Asociacion de Empleados del Area Canalera

  (ASEDAC) v. Panama Canal Commn., 453 F.3d 1309, 1313–14 (11th Cir. 2006) (quoting

  Oklahoma Natural Gas Co. v. Oklahoma, 273 U.S. 257, 259 (1927)).

         Attorney client privilege survives the death of a natural person; “[t]he weight of authority,

  however, holds that a dissolved or defunct corporation retains no privilege.” S.E.C. v. Carrillo

  Huettel LLP, 13 CIV. 1735 GBD, 2015 WL 1610282, at *2–3 (S.D.N.Y. Apr. 8, 2015) (collecting

  cases); In re Fundamental Long Term Care, Inc., 8:11-BK-22258-MGW, 2012 WL 4815321, at

  *8–9 (Bankr. M.D. Fla. Oct. 9, 2012) (“In fact, several courts have held that a dissolved

  corporation does not have the right to assert the attorney-client privilege.”); Commodity Futures

  Trading Commn. v. WeCorp, Inc., 2:09-CV-00153-PMP, 2010 WL 11530274, at *2–5 (D. Haw.

  Mar. 29, 2010) (“Several federal district decisions have held, however, that the attorney-client

  privilege expires upon the dissolution of a corporation or upon the corporation becoming defunct

  or going out of business.”).

         Virtually every court to have considered the issue has reached this conclusion for a few

  reasons. First, while there may be a trustee or similar person that could assert privilege while the

  process of dissolution is still ongoing, “once a corporation is truly extinct, it has lost practical

  ability to assert the privilege.” S.E.C. v. Carrillo Huettel LLP, 13 CIV. 1735 GBD, 2015 WL

  1610282, at *2–3 (S.D.N.Y. Apr. 8, 2015). “Simply, there is no longer a viable corporate client to

  assert the privilege.” U.S. v. Cox, 8:14-CR-0140-T-23MAP, 2015 WL 13741738, at *3–5 (M.D.




                                                    4
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 5 of 17



  Fla. Oct. 7, 2015), report and recommendation adopted sub nom. U.S. v. Biddix, 8:14-CR-140-T-

  23MAP, 2015 WL 9473949 (M.D. Fla. Dec. 29, 2015).

          Second, where companies have “dissolved with no legal successor to maintain operations,

  and no remaining management with authority to handle the company’s post-dissolution wind-up,”

  it “only reinforces the notion that it has no privilege to protect.” Id.

          A dissolved corporation does not have the same concerns as a deceased natural
          person and therefore has less need for the privilege after dissolution is complete.
          As there are usually no assets left and no directors, the protections of the attorney-
          client privilege are less meaningful to the typical dissolved corporation. Moreover,
          because the attorney-client privilege has the effect of withholding relevant
          information from the factfinder, it should be applied only when necessary to
          achieve its limited purpose of encouraging full and frank disclosure by the client to
          his or her attorney.

  City of Rialto v. U.S. Dept. of Def., 492 F. Supp. 2d 1193, 1197–201 (C.D. Cal. 2007).

          In other words, “interests that are furthered by the extension of the privilege beyond the

  death of a natural person simply do not apply in the context of a corporate entity.’” Cox, 2015 WL

  13741738, at *3–5 (quoting S.E.C. v. Carrillo Huettel LLP, No. 13-cv-1735 (GBD), 2015 WL

  1610282, at *2 (S.D.N.Y. Apr. 8, 2015)); In re Fundamental Long Term Care, Inc., 2012 WL

  4815321, at *8–9 (“Second, and perhaps more important, the rationale for extending the attorney-

  client privilege to corporations does not apply to dissolved corporations.”).

          “When the corporation is gone, so too is its interest in protecting its communications; the

  need to promote full and frank exchanges between an attorney and agents of his corporate clients

  disappears when the corporation employing those clients has departed.” Trading Techs. Intern.,

  Inc. v. GL Consultants, Inc., CIV.A. 05 C 5164, 2012 WL 874322, at *4 (N.D. Ill. Mar. 14, 2012).

      B. Craig invokes non-existent privileges on behalf of non-existent companies.

          Craig’s privilege log does not identify which company’s privilege is being claimed.

  Consequently, Plaintiffs compiled a list of companies linked to Craig based on their review of



                                                     5
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 6 of 17



  documents produced in discovery and cross referenced that with a search of public corporate

  registries to ascertain their current status. Based on that investigation, Plaintiffs have determined

  that all but two companies and nChain have already ceased to exist; and those two are in the process

  of being liquidated by an external administrator in Australia:

                        Company                        Country                    Status1
     Coin-Exch Pty Ltd                                 Australia     Liquidated (12/20/2019)
     DeMorgan Ltd                                      Australia     Deregistered (09/01/2016)
     Hotwire Preemptive Intelligence Pty. Ltd.         Australia     Deregistered (10/01/2017)
     Integyrz Pty Ltd                                  Australia     Liquidated (12/20/2019)
     Daso                                              Australia     Deregistered (11/26/2017)
     Zuhl                                              Australia     Liquidated (12/20/2019)
     Interconnected Research                           Australia     Liquidated (12/20/2019)
     Denariuz Pty Ltd                                  Australia     External Administration
     CO1N                                              Australia     External Administration
     Chaos and Nonlinear Forecastability in            Australia
     Economics and Finance                                           Deregistered (11/26/2017)
     Cloudcroft Pty Ltd.                               Australia     Liquidated (12/20/2019)
     Pholus                                            Australia     Liquidated (12/20/2019)
     Panopticrypt                                      Australia     Liquidated (12/20/2019)
     DeMorgan Holdings Pty Ltd                         Australia     Deregistered (12/03/2017)
     Misfit Games                                      Australia     Deregistered (02/05/2018)
     Critical Infrastructure Security Pty Ltd          Australia     Deregistered (10/07/2018)
     Denariuz Limited                                    UK          Dissolved (01/24/2017)




            1
           The companies identified as “liquidated” were all put into “external administration” in
  which a court-appointed liquidator was tasked with winding up their affairs. See ASIC, External
  Administration,                   https://asic.gov.au/for-business/small-business/closing-a-small-
  business/external-administration/. The final responsibility of a liquidator is to “apply for
  deregistration of the company on completion of the liquidation.” Id. Deregistration is the
  Australian equivalent of dissolution, as a company “ceases to exist as a legal entity and can no
  longer do anything in its own right.” See ASIC, Effects of Deregistration, https://asic.gov.au/for-
  business/closing-your-company/effects-of-deregistration/.
  For the seven “liquidated” companies, the liquidator filed an “end of administration return” and a
  “cease of administration” notice just last month, on December 20, 2019. As clearly explained by
  ASIC, this is the last step of deregistration and ASIC’s records will update to show the company
  as “deregistered” three months later, i.e., on March 20, 2020. https://asic.gov.au/for-finance-
  professionals/registered-liquidators/your-ongoing-obligations-as-a-registered-liquidator/external-

                                                   6
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 7 of 17



         Based on the participants and the descriptions, it appears that almost all the allegedly

  privileged documents on Craig’s log are not his personal documents but are instead associated

  with these dissolved entities. As such, they are unequivocally not privileged. 2

         For this reason, the Court should order the immediate production of all these documents.

  Importantly, this means that all materials withheld as privileged legal advice related to the

  Australian Tax Office investigations are not privileged either. This is because Craig unequivocally

  testified that the ATO investigation was not of him personally, but of his (now deregistered)

  companies:

         Q Dr. Wright, isn't it true that you were under investigation by the
           Australian tax office in 2014.
         A That is not true.
         Q Rephrase that, Dr. Wright. Is it true that the Australian tax office
           conducted an audit of some of your companies?
         A Yes.

  Hrg. Tr. 104:21–105:2 (June 28, 2019). 3




  administration-controller-appointments-and-schemes-of-arrangement-most-commonly-lodged-
  forms/flowchart-3-liquidator-in-a-court-ordered-winding-up/
         2
            For example, DEFAUS_01785282 is an August 2015 email between Craig, two
  DeMorgan employees, and no attorneys. It was nonetheless withheld as an attorney-client
  communication, and described as “requesting and providing legal advice from Counsel regarding
  ATO proceedings and audits.” Even if this was somehow possible despite the absence of an
  attorney, the advice would relate to Demorgan, not Craig. Since Demorgan is dissolved, there can
  no longer be any privilege attached to this communication. Documents like these should be
  produced immediately.
         3
           See April 4, 2019 Dep. Tr., ECF [312-1], at 335:11-19 (Craig admitting his counsel
  collected ATO related “corporate documents and e-mails . . .”); 338:19-339:3 (Craig stating he
  could not get documents related to the ATO investigation from Australian counsel “because I
  resigned as a director of all those companies before the end of those companies.”).



                                                  7
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 8 of 17



          This also means the Court should order Craig to produce any documents withheld based

  on the involvement of attorneys from Baker & McKenzie, Balaz Lazanas & Welch, FB Rice, or

  Clayton Utz, since those law firms were retained by DeMorgan Ltd,4 and therefore ceased to be

  privileged once DeMorgan was voluntarily deregistered by Ramona Watts, effective September 1,

  2016.

          Since Craig cannot assert the attorney-client privilege on behalf of” these defunct

  companies, “it is unnecessary for the court to conduct in camera review of the withheld

  documents.” U.S. Commodity Futures Trading Commn. v. WeCorp, Inc., 2:09-CV-00153-PMP,

  2010 WL 11530274, at *2–5 (D. Haw. Mar. 29, 2010); City of Rialto v. U.S. Dept. of Def., 492 F.

  Supp. 2d 1193, 1197–201 (C.D. Cal. 2007) (“Thus, the insolvent companies were not permitted to

  assert the privilege and the documents were ordered produced.”). Craig should be ordered to

  produce, within 7-days, every document that traces its privilege to a non-existent company.

II.   Craig cannot claim privilege for the only three companies that still exist

      As explained below, Craig cannot claim the privilege on behalf of the remaining three

  companies; likewise, if the Court finds the privilege survived corporate dissolution (it didn’t),

  Craig cannot claim that privilege either.

      A. There is a higher burden of proof to claim a corporate privilege

          “Attorney-client privilege is governed by state law in diversity actions.” 1550 Brickell

  Associates v. Q.B.E. Ins. Co., 253 F.R.D. 697, 699 (S.D. Fla. 2008). In Florida, “claims of the

  privilege in the corporate context are subjected to a heightened level of scrutiny.” Nemours Found.



          4
          DEF_01626841 (Jan. 29, 2016 Baker & McKenzie invoice to DeMorgan Ltd.);
  DEF_01102927 (July 8, 2015, FB Rice/DeMorgan Engagement Letter); DEFAUS_01785917
  (August 18, 2015 Clayton Utz/DeMorgan Engagement Letter); DEF_01586145 (Dec. 18, 2015
  DeMorgan Meeting Minutes).


                                                  8
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 9 of 17



  v. Martinez Arroyo, 5D19-817, 2019 WL 4122102, at *2 (Fla. 5th DCA 2019). Since “corporate

  claims of attorney-client privilege are treated with more suspicion, the Florida Supreme Court”

  has “held that to assert attorney-client privilege a corporation must demonstrate” five things:

         (1) the communication would not have been made but for the contemplation of legal
         services; (2) the employee making the communication did so at the direction of his
         or her corporate superior; (3) the superior made the request of the employee as part
         of the corporation's efforts to secure legal advice or services; (4) the content of the
         communication relates to the legal services being rendered, and the subject matter
         of the communication is within the scope of the employee's duties; (5) the
         communication is not disseminated beyond those persons who, because of the
         corporate structure, need to know its contents.

  1550 Brickell Associates v. Q.B.E. Ins. Co., 253 F.R.D. 697, 699 (S.D. Fla. 2008) (citing Southern

  Bell Tel. & Tel. Co. v. Deason, 632 So.2d 1377, 1383 (Fla. 1994)). Based on a review of the

  privilege log, it doesn’t appear that Craig can satisfy any of these elements for most of the

  documents withheld.

             1. The privilege has to be “claimed”

         The attorney client privilege must be “claimed by the client.” Fla. Stat. § 90.502; In re

  Grand Jury Proceedings, 517 F.2d 666, 670 (5th Cir. 1975) (“The basic elements which are

  necessary in order to establish a claim of the client’s privilege are . . . the privilege has been (a)

  claimed and (b) not waived by the client.”) (emphasis added); see Truly Nolen Exterminating, Inc.

  v. Thomasson, 554 So. 2d 5, 6 (Fla. 3rd DCA 1989). Stated simply, to assert privilege, corporate

  persons with authority over privilege must assert it. Id.; Rogan v. Oliver, 110 So. 3d 980, 984 (Fla.

  2nd DCA 2013) (reversible error to allow single manager instead of board of directors to assert

  privilege); Tail of the Pup, Inc. v. Webb, 528 So. 2d 506, 507 (Fla. 2nd DCA 1988) (only

  controlling faction and not individual manager can assert privilege).

         In fact, Courts in this District have found the argument that privilege applies unless proven

  waived, “lacks merit.” Sec. & Exch. Comm’n v. Levine, No. 09-80135-MC, 2009 WL 10712514,



                                                    9
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 10 of 17



   at *9 (S.D. Fla. May 5, 2009), report and recommendation adopted, No. 09-80135-MC, 2009 WL

   10712513 (S.D. Fla. July 21, 2009).

              2. Only a company’s control group can claim its privilege

          “[T]he power [over] the corporate attorney-client privilege rests with the corporation’s

   management and is normally exercised by its officers and directors.” Commodity Futures Trading

   Comm’n v. Weintraub, 471 U.S. 343, 348 (1985). A “former manager cannot assert an attorney-

   client privilege on behalf of a corporation as a shield to protect his self-interest.” Cox, 2015 WL

   13741738, at *5.5

          Said differently, in cases with similar facts (i.e., corporations under the control of a

   receiver) courts (including this Court) have held that former directors, owners, and their counsel,

   do not have “standing” to assert privilege. Levine, 2009 WL 10712514, at *8 (aggregating cases

   and holding that "[d]ecisions from other courts support this Court’s conclusion that [entities’

   former counsel] lacks standing to raise a claim of privilege on behalf of the Entities while they are

   in receivership.”).6 Well respected treatises are in accord. Standing, 2 ATTORNEY-CLIENT


          5
             Craig has continually protested that he cannot “waive” a former company’s privilege.
   This is a red herring. The issue of waiver is only relevant once privilege has been properly asserted
   in the first place. For the reasons discussed, Craig is not authorized to assert privilege on behalf
   of any the corporate entities identified in his privilege log. Accordingly, his authority to “waive”
   privilege is not at issue..
          6
             Odmark v. Westside Bancorporation, Inc., 636 F. Supp. 552, 554-557 (W.D. Wash. 1986)
   (holding that receiver of failed savings and loan association has right to assert claim of privilege
   on behalf of the entity; rejecting claim of privilege lodged by entity’s former officers and
   directors); Commodity Futures Trading Comm’n v. Standard Forex, Inc., 882 F. Supp. 40, 42-44
   (E.D.N.Y. 1995) (holding that the right to assert claims of privilege rested with the receiver, not
   former directors or shareholders of entity); Securities and Exchange Comm'n v. Elfindepan, S.A.,
   169 F. Supp 2d 420, 430-431 (M.D.N.C. 2001) (rejecting claim of privilege lodged by attorney
   who was current counsel to entity in receivership holding the receiver held the privilege for the
   entities); United States v. Shapiro, No. 06 Cr 357 (KMW)(FM), 2007 WL 2914218, *4-*6
   (S.D.N.Y. Oct. 1, 2007) (rejecting claim of privilege lodged by former figurehead of corporation
   in receivership; finding that the receiver had the authority to waive any privileges on behalf of the
   entity).

                                                    10
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 11 of 17



   PRIVILEGE IN THE U.S. § 11:1 (“the privilege cannot be asserted by . . . former directors or officers

   of a corporation regarding corporate communications.”).

          Thus, to the extent this Court holds the privilege did not die with corporate dissolution, and

   regardless for the three companies that still exist, Craig’s privilege claim fails because he is not in

   the control group for these companies and therefore lacks standing to claim it. In fact, when it suits

   his interests in this litigation, Craig has denied having any knowledge about who controls the

   companies. April 4, 2019 Dep. Tr., ECF [312-1], at 92:7-14 (“My answer is I have set up

   something so that I do not need to know who owns them. I do not know who owns nChain now.”);

   id. at 288:12–15 (April 4, 2019) (“I have no idea what the directorships of each of my companies

   were multiple years ago. I do not know what the directorship of nChain is today.”).

          Moreover, when asked to identify the intellectual property at the heart of this lawsuit,

   intellectual property which Craig purportedly transferred to nChain, Craig claimed he had no

   access to or ability to produce that company’s documents. See Def. Response to Sixth RFP (Dec.

   2, 2019) (“And to the extent that any such file histories exist, they would be in the possession of

   nChain. Dr. Wright is not an officer, director, or shareholder of nChain. Dr. Wright is an employee of

   nChain. And it is well established that employees are not deemed to have possession, custody, or

   control of documents that belong to their employer.”). Yet, repeatedly Craig has claimed attorney-

   client privilege over nChain’s (and other companies’ documents). E.g., DEF_01105247;

   DEFAUS_01518203;          DEFAUS_01518205;             DEFAUS_01518207;         DEFAUS_01583702;

   DEFAUS_01583703;            DEFAUS_01583705;             DEFAUS_01583706;            DEF_01105250;

   DEF_01111481).

          In other words, Craig claims to have purposely orchestrated it so that he’s not a member of

   these companies’ control groups. As to the Australian entities, he testified to having “resigned as

   a director of all those companies” at his first deposition. ECF No. [312-1], at 338:19-339:3.


                                                     11
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 12 of 17



   Furthermore for nChain Limited, Craig holds the title of Chief Scientist,7 but has specifically stated

   that he does “not know what the directorship of nChain is today.” Id. at 288:12-15..8

          “Not surprisingly, then, the federal courts have rejected the notion that a former director or

   officer, even if previously vested with the power to exercise the privilege while a corporate

   official . . . may subsequently claim any authority to exercise or waive the privilege at all.”

   Fitzpatrick v. Am. Intern. Group, Inc., 272 F.R.D. 100, 108 (S.D.N.Y. 2010).

          He therefore cannot claim privilege for any documents based on a privilege that belongs to

   Co1n, Denariuz Pty Ltd, nChain or any of the Australian companies formerly associated with him.

   It is Craig’s burden to establish the propriety of his privilege assertions. Not only has he not done

   so, the only evidence in the record demonstrates that these assertions are illusory. Accordingly,

   Craig must produce responsive documents unless and until there is a valid claim of privilege to

   withhold them.

III.   Dissolution and lack of control aside, many other issues pervade Craig’s privilege log
       and demonstrate documents should be produced

          Putting aside the serious concerns raised above, Plaintiff have identified numerous other

   issues which demonstrate Craig has improperly withheld documents as privileged.

          Craig’s privilege log contains over 11,000 entries. In light of the large number of withheld

   documents, Plaintiffs have attempted to identify some exemplar problematic entries for the Court’s

   review and provide an illustrative list of the more global problems. Besides claiming third-party

   privileges that don’t exist, the most problematic entries have one or more of the following red


          7
            nChain limited was formerly nCrypt Limited and appears to owned by nChain Holdings
   (formerly named nCrypt Holdings).
          8
            See also, April 4, 2019 Dep. Tr., ECF No. [312-1], at 92:7-14 (“My answer is I have set
   up something so that I do not need to know who owns them. I do not know who owns nChain
   now.”); Id. at 288:12–15 (“I have no idea what the directorships of each of my companies were
   multiple years ago. I do not know what the directorship of nChain is today.”).


                                                    12
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 13 of 17



   flags: (1) Craig is not included on the communication; (2) No attorneys are identified; or (3) the

   presence of third parties appear to destroy privilege.

           Plaintiffs have submitted an excel sheet with a list of challenged entries for in camera

   review. There are two tabs. The first tab is a shorter list of 176 entries that, in addition to asserting

   an apparent non-existent third-party privilege, display at least two red flags. The second tab is a

   more inclusive list of 1600 entries with at least one red flag.9 Plaintiffs describe these issues (and

   others) in more detail below in order to provide context that may be helpful for evaluating the

   challenged claims.

       A. Communications that do not include Craig

           More than a thousand documents where Craig is not identified as one of the participants in

   the communication were withheld (or partially withheld) on the basis of attorney-client privilege.

   Plaintiffs’ in camera submission identifies over 800 emails (not counting attachments) where

   Craig was not a participant, but where he fully withheld the document on the basis of an attorney

   client privilege.10

           It is inconceivable that Craig has standing to claim attorney-client privilege for

   communications he neither sent nor received, that took place at companies he does not control,

   and that no longer exist.

       B. No attorney involvement identified

           Plaintiffs’ in camera submission identifies 100 documents withheld on the basis of

   attorney-client privilege, and hundreds that were also withheld as work product, where either (1)


           9
           Plaintiffs are also providing Defendant’s complete privilege log, which has been
   produced on a rolling basis as multiple PDFs. For the Court’s convenience, Plaintiffs have also
   exported those PDFs to an excel file included in the submission.
           10
            This number only grows after taking into account partially withheld documents, non-
   email documents, or documents withheld for both attorney client and work product privilege.


                                                      13
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 14 of 17



   no attorney was identified at all,11 or (2) a law firm was identified in the log but no attorney

   participated in the communication. For example, the privilege log identifies Baker & McKenzie

   as “additional attorney information” for DEFAUS_01789285, but the document is just an email

   Stefan Matthews (a non-lawyer) sent to Dr. Wright and Ms. Watts at their DeMorgan email

   addresses.

      C. Presence of third parties

          Plaintiffs’ in camera submission includes more than 50 examples of documents withheld

   where the privilege log identifies a participant that destroys any potentially applicable privilege.

          For example, Craig withheld many communications despite the fact that they are between

   nCrypt/nChain     and    DeMorgan       employees.     E.g.,   DEF_01105345;        DEF_01111481;

   DEF_01221284; DEF_01221338. These communications should be presumptively non-privileged

   as exchanges between different companies. This is only reinforced by the fact that through at least

   early 2016, Craig (who is on these communications) was not employed by nChain but instead

   worked through a services agreement between DeMorgan Ltd. and a company called DR

   Technologies Ltd. (DEF_01586038). And while a March 2016 Novation and Amendment Deed

   substituted nCrypt Holdings for DR Technologies Ltd., (DEF_01586038), Craig appears to have

   continued working through DeMorgan as a service provider for nCrypt Holdings — not as an

   nCrypt employee. (Id.). Craig’s participation then, would have made these conversations a three-

   way exchange that precludes attachment of any privilege (to the extent it even existed anymore,

   which it doesn’t). Simply because one of those companies involved outside counsel extensively in

   the communications does not make them privileged, particularly because when a business


          11
             For example, DEF_01633859 is an email between Craig and John Chesher and the
   explanation in the log makes no mention of legal advice or the creation of a document in
   anticipation of suit.


                                                    14
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 15 of 17



   “simultaneously sends communications to both lawyers and non-lawyers, it usually cannot claim

   that the primary purpose of the communication was for legal advice or assistance because the

   communication served both business and legal purposes.” Preferred Care Partners Holding Corp.

   v. Humana, Inc., 258 F.R.D. 684, 689–90 (S.D. Fla. 2009) (quoting In re Vioxx Products Liability

   Litigation, 501 F.Supp.2d 789, 805 (E.D. La. 2007)).

       D. Insufficient detail for joint defense privilege

           Some of the recent privilege logs produced by Defendant have begun to cite a “joint

   defense privilege” as a basis for withholding documents with no further explanation or detail, such

   as who comprises the joint defense group and what the group is defending against. These entries

   lack sufficient detail to support a privilege claim. See In re: Androgel Antitrust Litig. (No. II), 1:09-

   CV-955-TWT, 2015 WL 9581828, at *2 (N.D. Ga. Dec. 30, 2015) (“The party claiming the

   privilege must at least demonstrate that (1) the material is privileged, (2) ‘the parties had an

   identical legal and not solely commercial interest, and (3) the communication was designed to

   further the shared legal interest.”).

       E. Communication not for purposes of legal advice

           There are many entries where communications that do not appear to be for purposes of

   legal advice were withheld for attorney-client privilege. For example, some emails were partially

   withheld as “prepared at the direction of Counsel regarding Craig’s CV.” See

   DEFAUS_01571903;            DEFAUS_01571921;            DEFAUS_01571938;         DEFAUS_01571955;

   DEFAUS_01571961; DEFAUS_01571967. Whether counsel directed it or not, it seems clear that

   such communication is not the provision of legal advice.

           Another example is DEFAUS_01585963, which is a “Spreadsheet regarding R&D

   incentive analysis and patent progress” that was withheld for attorney client privilege. “Simply



                                                      15
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 16 of 17



   funneling a non-privileged communication through an attorney does not “automatically encase the

   document in the privilege.” Cox, 2015 WL 13741738, at *3–5 (quoting Halifax Hosp. Med. Ctr.,

   2012 WL 2012 WL 5415108, at *3). It “must request legal assistance and the information

   conveyed must reasonably relate to that assistance.” Id. (quoting Tyne v. Time Warner Entm’t Co.,

   212 F.R.D. 596, 600 (M.D. Fla. 2002)).

       These, and other entries, are highly suspect since Craig explicitly manipulates privilege to

   shield information from disclosure. See DEFAUS_00651315 (communication included with in

   camera submission). More recently, and in a patent attempt to avoid discovery, Craig has claimed

   that the bonded courier is an attorney and his communications are privileged. Def. Jan. 28, 2020

   Responses to Interrogatories (included with in camera submission due to responses being

   designated confidential by Defendant). Plaintiffs will challenge this shortly, but in the interim it

   continues to demonstrate a pattern of Craig’s abuse of privilege claims.

IV.    Request For Relief

           “When a party provides an inadequate or untimely privilege log, the Court may choose

   between four remedies: (1) give the party another chance to submit a more detailed log; (2) deem

   the inadequate log a waiver of the privilege; (3) inspect in camera all of the withheld documents;

   and (4) inspect in camera a sample of the withheld documents.” Nationwide Mut. Fire Ins. Co. v.

   Kelt, Inc., 6:14-CV-749-ORL-41, 2015 WL 1470971, at *9 (M.D. Fla. Mar. 31, 2015)

           While Plaintiffs have already submitted a sampling of challenged entries for in camera

   review, the sheer number of disputed documents could be greatly reduced by compelling Craig to

   (1) produce any document where the privilege belonged to a now dissolved company, (2) produce

   any document where the privilege belongs to a third party; and (3) revise his remaining privilege

   log to identify: (i) whose privilege is asserted, (ii) the attorney creating privilege, (iii) how privilege

   applies to any communications that did not include Craig.

                                                       16
Case 9:18-cv-80176-BB Document 389 Entered on FLSD Docket 02/02/2020 Page 17 of 17



                                         Respectfully submitted,
   Dated: February 2, 2020
                                         By: /s/ Velvel Devin Freedman
                                         Velvel (Devin) Freedman, Esq.
                                         ROCHE CYRULNIK FREEDMAN LLP
                                         200 S. Biscayne Blvd.
                                         Suite 5500 Miami, Florida 33131
                                         vel@rcfllp.com

                                         Kyle W. Roche, Esq.
                                         Joseph M. Delich
                                         ROCHE CYRULNIK FREEDMAN LLP
                                         99 Park Avenue, 19th Floor
                                         New York, New York 10016
                                         kyle@rcfllp.com
                                         jdelich@rcfllp.com

                                         Andrew S. Brenner, Esq.
                                         BOIES SCHILLER FLEXNER LLP
                                         100 SE 2nd Street, Suite 2800
                                         Miami, Florida 33131
                                         abrenner@bsfllp.com


                                         Counsel to Plaintiffs Ira Kleiman as
                                         Personal Representative of the Estate of
                                         David Kleiman and W&K Info Defense
                                         Research, LLC.




                                        17
